1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      CHARLES NELSON,                                 Case No. 3:18-cv-00029-RCJ-CBC
5
         Petitioner,
6                                                     ORDER DENYING MOTION TO
             v.                                       DISMISS WITHOUT PREJUDICE
7                                                     AND GRANTING MOTION FOR LEAVE
      WILLIAM GITTERE, et al.,                        TO FILE EXHIBIT UNDER SEAL
8
         Respondents.
9

10

11          In this habeas corpus action, on March 12, 2019, the Court appointed new
12   counsel to represent the petitioner, Charles Nelson (ECF No. 22). In the March 12
13   order, the Court also set a new schedule for further proceedings in the action. One of
14   the scheduling provisions in that order set a deadline – July 10, 2019 – for Nelson to file
15   a second amended habeas petition, or a notice stating that further amendment of his
16   petition is not necessary. See Order entered March 12, 2019 (ECF No. 22), p. 2. The
17   March 12 order went on to set a schedule for Respondents to then respond to the
18   operative petition, and a schedule for further proceedings beyond that. See id.
19          On April 12, 2019, Respondents filed a motion to dismiss (ECF No. 24) and
20   exhibits (ECF Nos. 25, 26, 27, 28).
21          As the Court has granted leave for Nelson to file a second amended petition, the
22   motion to dismiss his first amended petition is premature. Therefore, the Court will deny
23   Respondents’ April 12 motion to dismiss, without prejudice to Respondents filing a
24   motion to dismiss, on the same or different grounds, consistent with the schedule set
25   forth in the March 12 order.
26          On April 12, 2019, Respondents also filed a motion for leave of court to file an
27   exhibit under seal (ECF No. 29). In that motion, Respondents request leave of court to
28   file under seal a copy of Nelson’s presentence investigation report (Exhibit 131. There is
                                                  1
1    a strong presumption in favor of public access to judicial filings and documents. See Nixon

2    v. Warner Communication, Inc., 435 U.S. 589, 597 (1978); see also Kamakana v. City

3    and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Foltz v. State Farm Mut.

4    Auto Ins. Co., 331 F.3d 1122, 1134 (9th Cir. 2003). However, the Court has inherent

5    power over its own records and files, and access may be denied where the Court

6    determines that the documents may be used for “improper purposes.” See Nixon, 435

7    U.S. at 598; Kamakana, 447 F.3d at 1179; Hagestad v. Tragesser, 49 F.3d 1430, 1433-

8    34 (9th Cir. 1995). Under Nevada law, a presentence investigation report is confidential,

9    and is not to be made part of a public record. See NRS 176.156(5). The presentence

10   investigation report contains sensitive confidential information concerning Nelson and

11   others, and Respondents inform the court that disclosure of the presentence investigation

12   report could cause prison security threats. In light of the state law, and in light of

13   Respondents’ concerns regarding the confidentiality of this material, the Court finds that

14   there is good cause for the exhibit in question to be filed under seal.

15          IT IS THEREFORE ORDERED that Respondents’ Motion to Dismiss (ECF No.

16   24) is DENIED without prejudice.

17          IT IS FURTHER ORDERED that Respondents’ Motion for Leave to File Exhibit

18   Under Seal (ECF No. 29) is GRANTED. Respondents are granted leave of court to file

19   Exhibit 131 under seal. As that exhibit has already been filed under seal (ECF No. 30),

20   no further action is necessary in this regard.

21

22                     16thday
            DATED THIS ___  dayofof____________________,
                                    April, 2019.         2019.
23

24
                                                      ROBERT C. JONES,
25                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                  2
